                   Case: 3:21-mj-00078-SLO Doc #: 1 Filed: 03/04/21 Page: 1 of 7 PAGEID #: 1
  AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                          SouthernDistrict
                                                       __________ Districtof
                                                                           of__________
                                                                              Ohio
                                                                                                                                            3/4/21
                In the Matter of the Search of )
           (Briefly describe the property to be searched
                                               )
            or identify the person by name and address)
                                               )                                              Case No.    3:21MJ78
 MEDICAL RECORDS OF SEAN TORREY CHAPPELL, JR. )
   (DOB XX/XX/1992) MAINTAININED BY THE HEALTH )
INFORMATION MANAGEMENT SERVICES, MIAMI VALLEY )
HOSPITAL, ONE WYOMING STREET, DAYTON, OHIO 45409
      APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
  penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
  property to be searched and give its location):
                                                                      SEE ATTACHMENT A

  located in the             Southern               District of                    Ohio                    , there is now concealed (identify the
  person or describe the property to be seized):
                                                                      SEE ATTACHMENT B


            The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 
                 u evidence of a crime;
                 
                 u contraband, fruits of crime, or other items illegally possessed;
                   
                   u property designed for use, intended for use, or used in committing a crime;
                   u a person to be arrested or a person who is unlawfully restrained.
            The search is related to a violation of:
               Code Section                                                               Offense Description
          18 U.S.C. § 1951                                    Hobbs Act
          18 U.S.C. § 924(c)                                  Use of a firearm during and in relation to a drug trafficking crime


            The application is based on these facts:
                                                                SEE AFFIDAVIT IN SUPPORT
            
            u Continued on the attached sheet.
             u Delayed notice of        days (give exact ending date if more than 30 days:                                        ) is   requested under
               18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                       heet.


                                                                                                         Applicant’s
                                                                                                         Applic
                                                                                                              cant’ss ssignature
                                                                                                                        iig
                                                                                                                          gnnaattuure

                                                                                                  SA KENNETH R. PITNEY, ATF
                                                                                                         Printed name and title

  Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
 FaceTime                                               (specify reliable electronic means).


  Date:      3/4/21
                                                                                                           Judge’s signature

  City and state: DAYTON, OHIO                                                      SHARON L. OVINGTON, U.S. MAGISTRATE JUDGE
                                                                                                         Printed name and title
     Case: 3:21-mj-00078-SLO Doc #: 1 Filed: 03/04/21 Page: 2 of 7 PAGEID #: 2




                                      ATTACHMENT A

The property to be searched is described as follows:

       a.      Health Information Management Services, Miami Valley Hospital, One Wyoming
               Street, Dayton, Ohio 45409
     Case: 3:21-mj-00078-SLO Doc #: 1 Filed: 03/04/21 Page: 3 of 7 PAGEID #: 3




                                     ATTACHMENT B

      The following medical records that relate to a Sean Torrey CHAPPELL, Jr.’s (date of birth
12/4/1992 and social security number xxx-xx-4818), treatment occurring at Miami Valley Hospital
on or about November 2, 2019:

       a.     Any and all in-patient medical records concerning the treatment of Sean Torrey
              CHAPPELL, Jr.

       b.     Any and all out-patient medical records concerning the treatment of Sean Torrey
              CHAPPELL, Jr.

       c.     Any and all x-ray records concerning the treatment of Sean Torrey CHAPPELL,
              Jr.

       d.     Any and all surgical records concerning the treatment of Sean Torrey CHAPPELL,
              Jr.

       e.     Any and all diagnostic and laboratory records and related documents concerning
              the treatment of Sean Torrey CHAPPELL, Jr.; and

       f.     Any and all bullets and/or bullet fragments removed from the body of Sean Torrey
              CHAPPELL, Jr.
     Case: 3:21-mj-00078-SLO Doc #: 1 Filed: 03/04/21 Page: 4 of 7 PAGEID #: 4




                                            AFFIDAVIT

       Your Affiant, Kenneth R. Pitney, being duly sworn, states as follows:

                                                  I.

                                        INTRODUCTION

       1.      I have been a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF) since July 2013. I am a graduate of the Federal Law Enforcement Training

Center’s Criminal Investigator Training Program and the ATF National Academy’s Special Agent

Basic Training Program. As such, I have become familiar with firearms and federal firearm laws.

During my career with ATF, I have participated in the execution of numerous federal search and/or

arrest warrants related to the illicit possession, sale and theft of firearms and/or narcotics by armed

subjects. I am also an ATF trained interstate nexus firearms examiner.

                                                  II.

                                   PURPOSE OF AFFIDAVIT

       2.      This Affidavit is prepared in support of an application seeking a search warrant for

certain medical records maintained by Health Information Management Services, Miami Valley

Hospital, One Wyoming Street, Dayton, Ohio 45409 associated with the November 2, 2019

medical treatment of a Sean Torrey Chappell, Jr. date of birth 12/4/1992, social security number

xxx-xx-4818. I make this affidavit based upon my personal knowledge and participation in an on-

going criminal investigation of a home invasion/shooting incident involving Mr. Chappell and

others which occurred on said date. My involvement in subject case has included reviewing

witness interviews and reports of investigation, engaging in discussions with other knowledgeable

law enforcement agents.
     Case: 3:21-mj-00078-SLO Doc #: 1 Filed: 03/04/21 Page: 5 of 7 PAGEID #: 5




       3.      The information outlined below does not consist of all the facts and details your

Affiant is aware of associated with the subject investigation. The following facts are respectfully

submitted to the Court for the limited purpose of establishing probable cause to justify the issuance

of a search warrant for the said medical records maintained by Health Information Management

Services, Miami Valley Hospital, which are believed to contain both relevant and material

evidence to help establish that certain violations of Federal law occurred, to wit: 18 U.S.C. § 1951

and 18 U.S.C. § 924(c).

                                                III.

                             SUMMARY OF PROBABLE CAUSE

       4.      At approximately 10:05 PM on or about November 2, 2019, Deputies from the

Montgomery County Sheriff’s Office (MCSO) were dispatched to 4286 Catalpa Drive, Apartment

#3, Dayton, Ohio based upon a report of a purported home invasion wherein multiple persons had

been shot. Upon arrival on scene, deputies found a Deonte Ballinger deceased from gunshot

wounds. His body was found lying in the doorway of the said apartment. Mr. Ballinger’s

purported girlfriend, a person identified as Zynia Lott was also found at said location to have

suffered a gunshot wound. MCSO detectives thereafter executed a state search warrant at the

apartment. Evidence of suspected drug trafficking was located throughout the apartment along

with a single .22 WMR bullet which was found lying on a living room coffee.

       5.      At approximately 11:30 PM on or about November 2, 2019, MCSO detectives

responded to the Miami Valley Hospital located at One Wyoming Street, Dayton, Ohio due to a

report of an individual presenting himself with fresh gunshot wound. Upon arriving at the hospital,

deputies located a patient identified to be Sean Torrey CHAPPELL Jr. who was receiving

treatment for gunshot wounds to his hand and leg. CHAPPELL advised detectives that he had been



                                                 2
     Case: 3:21-mj-00078-SLO Doc #: 1 Filed: 03/04/21 Page: 6 of 7 PAGEID #: 6




walking to his sister’s house when he heard approximately twenty (20) gun shots. At that moment

he was reportedly struck by a bullet. A check of local police dispatch logs revealed no reports of

any gun shots being fired during the timeframe or in the area previously described by CHAPPELL.

       6.      On or about November 18, 2019, Dayton Police Officers conducted a traffic stop

of a vehicle determined to be being operated by CHAPPELL. A Carlos Antonio BROADUS was

then observed to be occupying said vehicle’s front passenger seat. While the arresting officer was

in the process of writing CHAPPELL a traffic citation, CHAPPELL and BROADUS fled from the

traffic stop location. Both were subsequently apprehended a short time later. A search of the said

vehicle revealed the presence of a magazine for a Kel-Tec PMR30 semiautomatic pistol loaded

with .22 WMR ammunition.

       7.      On or about August 19, 2020, your Affiant obtained a letter written by a Tony

Eugene JACKSON, Jr. which described in detail CHAPPEL’s purported involvement in the said

home invasion and murder of Deonte Ballinger. On January 12, 2021, your Affiant conducted an

in-person follow-up interview of JACKSON. During said interview, JACKSON indicated that

CHAPPELL and BROADUS invited him to participate in the November 2, 2019 home invasion.

JACKSON indicated that he declined. JACKSON further indicated that after the home invasion,

CHAPPELL returned to his residence and recounted in detail what occurred during said home

invasion. JACKSON further indicated that CHAPPELL admitted to him that he shot the victim of

the home invasion and then stole his black, .22 WMR (referred to as a “22 magnum”),

semiautomatic pistol, which was found lying on the living room coffee table. JACKSON further

indicated that CHAPPELL told him that he used the same firearm to later shoot himself in order

to provide a cover-up/alibi story. Your Affiant has subsequently and independently confirmed

many of the factual details of the home invasion incident provided by JACKSON.



                                                3
     Case: 3:21-mj-00078-SLO Doc #: 1 Filed: 03/04/21 Page: 7 of 7 PAGEID #: 7




       8.      Based on my law enforcement training and experience, I believe that probable cause

does exist to believe that relevant and material evidence associated with subject criminal

investigation may be contained in the aforesaid medical records currently maintained by Health

Information Management Services, Miami Valley Hospital, One Wyoming Street, Dayton, Ohio

45409 for Sean Torrey CHAPPELL, Jr.          It is specifically believed that such records contain

evidence that will help establish that certain violations of federal law to wit: 18 U.S.C. § 1951 and

18 U.S.C. § 924(c) were committed.

                                             CONCLUSION

       9.      THEREFORE, I respectfully request the issuance of a search warrant for Sean

Torrey CHAPPELL, Jr.’s November 2, 2019 Miami Valley Hospital medical treatment records

more specifically described in Attachment B, which are currently maintained at the location set

forth and described in Attachment A.



                                              __________________________________________
                                              _______________
                                              __           _________
                                                           __     _ _____
                                              Kenneth R.
                                                       R Pitne
                                                         Pitney
                                                            ney
                                                            ne
                                              Special Agent
                                              Bureau of Alcohol, Tobacco, Firearms and Explosives


Sworn to and subscribed before me this WKday of March
2021.


____________________________________
SHARON L. OVINGTON
UNITED STATES MAGISTRATE JUDGE




                                                 4
